Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending.  Claims 1-20 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/21/2019, 3/2/2019, 3/2/2020, 2/1/2021 consisting of 23 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 15/660,833 (filed 07/26/2017; issued as USPAT 10492477) which is a DIV of 14/703,818 (filed 05/04/2015; issued as USPAT 9795121) which claims benefit of 62/067,836 (filed 10/23/2014) and claims benefit of 61/988,581 (filed 05/05/2014).  The instant application has been granted the benefit date, 5 May 2014, from the application 61/988,581.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,492,477 in view of de Haan L. (2012) Preclinical Safety Considerations for the Development of Antibody-Based Therapeutics. In: Tabrizi M., Bornstein G., Klakamp S. (eds) Development of Antibody-Based Therapeutics. Springer, New York, NY. https://doi.org/10.1007/978-1-4419-5955-3_10.
The instant application contains two independent claims:

    PNG
    media_image1.png
    318
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    640
    media_image2.png
    Greyscale


However, Lolke de Haan (US2014/0365587) teach “the preclinical package in support of licensure of the human selective anti-complement factor 5 (C5) mAb eculizumab (Soliris®) was solely based on studies with the mouse BB5.1 surrogate mAb” (page 263).  Additionally, de Haan teaches (page 263):

    PNG
    media_image3.png
    225
    1023
    media_image3.png
    Greyscale
 
Therefore, it would be obvious to a person of ordinary skill in the art to perform preclinical testing of molecules that modulate human C5 in a rodent model where the human C5 gene replaces the murine C5 gene.
	The prior art recognizes the superior attributes of testing in such animal models for drug discovery and characterization of modulators of C5, thereby providing teachings, suggestion, and motivation to make a model like that of US-10,492,477 and use it for screening methods.
	Since the critical element of the claimed method is producing a relevant human C5 knock-in/knock-out animal model was successfully produced by US-10,492,477, a person of ordinary skill in the art of preclinical studies of complement 
Accordingly, the method of US-10,492,477 and de Haan would be prima facie obvious over the instant methods.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/